Balanced Fund, Treasury Inflation Protected Securities Fund Global Real Estate Fund A Class Supplement Dated September 15, 2010 To the Prospectus dated May 17, 2010 as Supplemented July 29, 2010 The American Beacon Balanced Fund and the American Beacon Global Real Estate Fund now pay dividends quarterly.Therefore, in the “Distributions and Taxes” section on page 84 of the Prospectus, the following rows in the table after the first paragraph are hereby changed to: Fund Dividends Paid Balanced Quarterly Treasury Inflation Protected Securities Semi-Annually Global Real Estate Quarterly PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
